Error to the Supreme Court of the State of Wisconsin.

Per Curiam.

Dismissed for the want of jurisdiction on the authority of Hamblin v. Western Land Company, 147 U. S. 531; Wilson v. North Carolina, 169 U. S. 595; Mills County v. Railroad Companies, 107 U. S. 557; Cook County v. Calumet and Chicago Canal Company, 138 U. S. 635, 655; Walsh v. Railroad Company, 176 U. S. 479; Zadig v. Baldwin, 166 U. S. 485; Chapin v. Fye, 179 U. S. 127; and see State ex rel. Gates v. Commissioners, 106 Wis. 584.